                          United States District Court
                        Western District of North Carolina
                               Asheville Division

 TRAVIS LINDSEY MEHAFFEY,             )              JUDGMENT IN CASE
                                      )
              Petitioner,             )                1:18-cv-00311-MR
                                      )             1:17-cr-00012-MR-DLH
                 vs.                  )
                                      )
 USA,                                 )
             Respondent.              )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s December 4, 2018 Order.

                                               December 4, 2018
